Walker, J. The issuing of the collector’s warrant was prior in date, and if it ever became a lien, it was before the judgment was recovered and the execution issued. It was dated on the 8th day of November, 1858, and the execution on the 28th of March following. A sale under the execution on the 30th day of April, 1859, could not defeat the sale under the collector’s warrant on the 4th of May, unless the latter never became a lien on the property sold. The objection urged against the collector’s warrant, is, that the assessment roll, upon which it was based, was void for want of some character or word annexed to the numerals contained in the different columns headed valuation, to designate the sums which they were to represent. The 44th section of the revenue act of 1853, (Scales’ Comp. 1042), provides that “no assessment of property, or charge for taxes thereon, shall be illegal on account of any informality in making the assessment, or in the tax lists, or on account of the assessment not being made or certified within the time required by law.” Under this provision, in the case of Munson v. Minor, 22 Ill. 594, we held, that notwithstanding the law required the school officers to return to the clerk of the County Court, a certified plat of the school district, to enable that officer to extend the district tax upon the property assessed within its limits, such a tax extended on the collector’s warrant, without the return of any plat, was valid and binding. This enactment embraces all informalities in the assessment roll, or in the tax lists, and is, we have no doubt, sufficiently comprehensive to embrace and cure the defect in this assessment roll. It is just such an informality as this that the legislature no doubt intended to remedy. As the tax list was in all respects, on its face formal, if any defect existed it was in the assessment, and not apparent on the warrant, and became a lien on the property in controversy. When it became a lien, it was such as attaches under an execution, and is clothed with all of its incidents. Hill et al. v. Figley, 23 Ill. 418. Then had the warrant been a fi. fa. there could be no pretense that the execution under which appellant purchased, was superior to the lien of the collector’s warrant. The lien attached the moment the warrant came to the hands of the collector, on all of the property of the tax payer, to the full extent of Ms taxes, and so continued until discharged, or until the return day. Then, as the lien of the collector’s warrant on this property was prior in time, and superior to that of the execution, it could not be impaired or defeated by a sale under the fi. fa. although first made. The warrant being formal and regular on its face, like an execution of the same character, was sufficient to protect the officer acting under it. And it has been held that a vendee of chattels, under a fi. fa. acquires title, although the judgment on which it was issued was void. Darby v. Russell, 5 Hayw. 139. The evidence of a purchase of chattels, by the production of the execution under which the sale was made, is sufficient to establish title, as against the defendant in the execution. Barkley v. Sevens, 1 Nott & McCord, 408; Vance v. Reardon, 2 ib. 399. Unless the purchaser of chattels at a sheriff’s sale is the plaintiff, or is his agent, or is a privy, or has notice of an irregularity in the proceedings rendering the execution void, he is only required, to protect his purchase, to see that it is regular on its face. It is, however, otherwise with the plaintiff, a privy, or a purchaser with notice. The collector’s warrant was designed to, and does confer the same authority, and performs the same office as a fi.fa. execution. And when regular and fair on its face, it protects the officer executing it, and those acquiring rights under it, to the same extent, and in the same manner, and with like effect as an execution. By the sale and the purchase of this property, under the collector’s warrant, the plaintiff below became the owner, and has the right to recover for any injury to it, precisely as if acquired in any other legal mode. We are unable to perceive any error in this record, and the judgment must therefore be affirmed. Judgment affirmed.